Citation Nr: 1130477	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of this hearing is of record.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and afford the Veteran a VA examination.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current respiratory disability is not related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include asthma, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran is seeking entitlement to service connection for a respiratory disability, to include asthma.  The Veteran has contended that as a result of exposure to toxic chemicals while performing his duties during service, he developed a respiratory disability.  

The Veteran's service records show that he was an aviation machinist's mate.  At his hearing, the Veteran described his particular duties, including the use of lacquer thinner and Butyrate.  Hearing transcript (T.), page 3.  He testified that he was diagnosed with asthma in service as well as allergies.  T. 4.  Unfortunately, as the Veteran's service treatment records cannot be located, this cannot be corroborated.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Post-service, there is no evidence of medical treatment for asthma or any other respiratory disability until 2001; however, the Veteran testified at his November 2010 hearing that although his symptoms subsided after service, they still bothered him.  T.6.  When the Veteran first came to VA in April 2003 to establish care, he reported a history of breathing problem in service, as well as a diagnosis of asthma and exposure to paint and toxic chemicals.  He stated that his symptoms subsided after separation from service, but that in approximately 2001, he began coughing and wheezing and sought treatment from a private pulmonologist.  

The Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD) and asthma.

In February 2011, the Veteran was afforded a VA examination.  At that examination, he told the examiner that during service, he had breathing problems following exposure to paint and other chemicals and was diagnosed with asthma, but that after discharge, he was okay.  He reported that his symptoms began again approximately two years ago.  The examiner concluded that it was less likely than not that the Veteran's respiratory disability was caused by or the result of the Veteran's military service.  He acknowledged that service treatment records were not available, but noted that the first evidence of chronic asthma of record is a VA treatment record from April 2003.  Additionally, he noted that while the Veteran reported a history of "asthma" in service secondary to fumes, the Veteran also reported that this condition cleared until approximately fifty years after separation from service.  This report is of high probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (In evaluating the probative value of medical statements, the Board looks at factors such as a healthcare provider's knowledge and skill in analyzing the medical data).  

Based on all the above evidence, the Board finds that entitlement to service connection for a respiratory disability is not warranted.  

The Board finds the Veteran's testimony that he suffered from respiratory problems of some kind in service to be credible and consistent with the circumstances of his military service, specifically exposure to strong chemical fumes.  However, by the Veteran's own admission, these problems subsided after separation from service and the Veteran's current asthma and COPD had onset decades after separation from service and appear to be unrelated to any chemical exposure.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).

The most persuasive evidence, including the February 2011 VA medical opinion, post-service medical records, and the Veteran's own testimony, support a finding that any respiratory problems the Veteran had in service were an acute reaction to environmental factors, rather than onset of a chronic illness, and that the Veteran's current respiratory disability is unrelated to his active military service.  

While the Veteran appears to sincerely believe that there is a connection between his current respiratory disability and his respiratory problems in service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has asthma and COPD due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current respiratory disability is not competent evidence and is entitled to low probative weight.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Here, the Veteran is competent to say that he experienced symptoms while in service and to report a continuity of symptoms since service.  His report of continuity of symptoms is contradictory in the record.  For example, the Veteran stated at his hearing that his in-service symptoms had subsided but that he was still bothered by it.  T. 16.  These current assertions of some sort of unidentified problem since service are also inconsistent with the other evidence of record which showed no pertinent complaints until many decades after service.  Moreover, when seeking medical treatment, the pertinent history was that the inservice symptoms resolved with no condition until many years later (VA treatment reports, for example, in April 2003 and June 2005).  The Veteran's reported history to his treating doctors (of no problems until many decades after service) is deemed more credible since the object of this report is to obtain accurate medical care.   Credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board also believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from respiratory disability since service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  As such, a basis for service connection cannot be made on this premise.  
 
For all the above reasons, entitlement to service connection for a respiratory disability, to include asthma, is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's VA treatment records.  On remand, the Veteran was given the opportunity to submit private medical records, but he failed to provide the appropriate information or releases.  The Veteran was also provided an opportunity to set forth his contentions during the November 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2011.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


